Case: 1:19-cv-00175-SJD-KLL Doc #: 28 Filed: 03/06/20 Page: 1 of 2 PAGEID #: 230

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

MUSA IKHARO, Case No. 1:19-ev-175

Petitioner,

Dlott, J.

VS. Litkovitz, M.J.
ATTORNEY GENERAL OF REPORT AND
THE UNITED STATES, RECOMMENDATION

Respondent.

Before the Court is petitioner’s motion for a certificate of appealability (Doc. 27).
Petitioner also seeks leave to proceed on appeal in forma pauperis. (/d., at PageID 225).

On January 29, 2020, a final Order and Judgment were entered in this case adopting the
undersigned’s Report and Recommendation to deny the petition for a writ of habeas corpus
brought pursuant to 28 U.S.C. § 2241. (See Docs. 16-18). In the final Order, the Court denied
a certificate of appealability, certified pursuant to 28 U.S.C. § 1915(a)(3) that an appeal would
not be taken in “good faith,” and denied petitioner leave to proceed on appeal in forma pauperis
upon a showing of financial necessity. (See Doc. 17). On February 26, 2020, the Court
granted petitioner an extension of time to file objections to the Report and Recommendation,
overruled the objections, and denied petitioner’s motion to reconsider. (Doc. 24).

For the reasons previously given by the Court in its January 29, 2020 Order (Doc. 17) and
its February 26, 2020 Order (Doc. 24), petitioner’s motion for a certificate of appealability and
for leave to proceed on appeal in forma pauperis (Doc. 27) should be denied.

It is therefore RECOMMENDED that petitioner’s motion for a certificate of

appealability and for leave to proceed on appeal in forma pauperis (Doc. 27) be DENIED.

Date: 4 G/ 20

 
   

Karen L. Litkovitz
United States Magistrate Judge
Case: 1:19-cv-00175-SJD-KLL Doc #: 28 Filed: 03/06/20 Page: 2 of 2 PAGEID #: 231

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
MUSA IKHARO, Case No. 1:19-cv-175
Petitioner,
Dlott, J.
vs. Litkovitz, M.J.
ATTORNEY GENERAL OF
THE UNITED STATES,
NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations. This period may be extended further by the Court
on timely motion for an extension. Such objections shall specify the portions of the Report
objected to and shall be accompanied by a memorandum of law in support of the objections. If
the Report and Recommendation is based in whole or in part upon matters occurring on the
record at an oral hearing, the objecting party shall promptly arrange for the transcription of the
record, or such portions of it as all parties may agree upon, or the Magistrate Judge deems
sufficient, unless the assigned District Judge otherwise directs. A party may respond to another
party’s objections WITHIN 14 DAYS after being served with a copy thereof. Failure to make
objections in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
